Citation Nr: 0921048	
Decision Date: 06/04/09    Archive Date: 06/16/09

DOCKET NO.  05-28 368A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a seizure disorder.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1967 to November 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

A Board hearing in this matter was scheduled in June 2007.  
The Veteran failed to appear for the scheduled hearing. 


FINDING OF FACT

There is an approximate balance of positive and negative 
evidence regarding whether a current seizure disorder is 
related to an in-service head injury.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, service 
connection for a seizure disorder is warranted.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  When VA receives a complete or 
substantially complete application, it will notify the 
claimant of any information and medical or lay evidence that 
is necessary to substantiate the claim.  VA will inform the 
claimant which information and evidence, if any, the claimant 
is to provide to VA and which information and evidence, if 
any, that VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2008). 

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2008).  
The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002). 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

A January 2008 letter notified the Veteran of the information 
and evidence required to substantiate his claim and  advised 
him of what evidence VA was responsible for obtaining and 
what information VA would attempt to obtain on his behalf.  
The January 2008 letter advised the Veteran of how effective 
dates and disability ratings are determined.  Although this 
notice was provided after the rating decision on appeal and 
did not meet the timing requirements set forth in Pelegrini, 
any defect with respect to the timing of VCAA notice was 
remedied by readjudication in the February 2009 Supplemental 
Statement of the Case.  See Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006)    

Regarding the duty to assist, the RO the available service 
treatment records and relevant post-service records were 
obtained and associated with the claims file.
Under these circumstances, and given the favorable 
disposition of the Veteran's claim, the Board finds that the 
requirements of the duty to assist have been satisfied.  

II.  Analysis of Claim

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. §§ 1110.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed for certain diseases, 
including organic diseases of the nervous system, if it is 
shown that the veteran served continuously for 90 days or 
more during a period of war or during peacetime after 
December 31, 1946, such disease became manifest to a degree 
of 10 percent within one year from the date of discharge, and 
there is no evidence of record establishing otherwise.  38 
U.S.C.A. §§ 1101, 1112(a), 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309(a) (2008).  Presumptive periods are not 
intended to limit service connection to diseases so diagnosed 
when the evidence warrants direct service connection.  38 
C.F.R. § 3.303(d). 

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran alleges that a current seizure disorder is 
related to a head injury that he sustained during service in 
1969 when he was allegedly hit in the head by a helicopter 
boom.  The Veteran has indicated that he was hospitalized for 
treatment of his injuries.  

The Veteran had active duty service from November 1967 to 
November 1970.  Regarding the issue of service incurrence of 
a head injury, the Board notes diagnosis of and treatment for 
a head injury is not specifically documented in the service 
treatment records.  

The Board notes that the veteran can attest to factual 
matters of which he had first-hand knowledge, e.g., being hit 
in the head and being hospitalized during service.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The 
Board may weigh the absence of contemporaneous medical 
evidence against the lay evidence in determining credibility, 
but cannot determine that lay evidence lacks credibility 
merely because it is unaccompanied by contemporaneous medical 
evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 
(Fed. Cir. 2006).

In this case, the record lacks contemporaneous evidence of 
treatment for a head injury in service.  Service treatment 
records show that the Veteran was hospitalized from June 5, 
1969 to June 27, 1969.  The RO attempted to obtain records 
hospitalization.  The National Personnel Records Center 
(NPRC) advised the RO in March 2006 that a search for the 
records was conducted, but no records were located.     

Evidence of an in-service injury is limited to the Veteran's 
testimony and witness statements and testimony describing the 
incident.  The Board finds that the Veteran's testimony of 
sustaining a head injury in service is credible.  

The Veteran has provided a witness statement from R.S., a 
fellow service member.  In a statement dated in July 2004, 
R.S. indicated that on approximately June 5, 1969, he 
witnessed a soldier being hit as he attempted to connect a 
sling to a Chinook helicopter.  R.S. also testified to this 
incident in a hearing at the RO in April 2004.  In light of 
the Veteran's competent and credible statements and the lay 
statements, the Board finds that there is sufficient evidence 
of service incurrence of a head injury.  

The first post-service evidence of treatment for seizures is 
shown in medical records from Lutheran Hospital, dated in 
September 1971, which noted a diagnosis of possible epileptic 
seizure.  VA medical records reflect a current diagnosis of 
seizure disorder.  

The final issue for the Board's consideration is whether 
there is competent medical evidence of a nexus between the 
in-service injury and the Veteran's currently diagnosed 
seizure disorder. 

In March 2001, a VA neurologist noted an assessment of 
seizure disorder secondary to a head injury in 1969.  

Private medical records dated in March 2005 reflect that the 
Veteran reported a history of seizures since being hit in the 
head by a helicopter boom in service.  A physician opined 
that the trauma from such an accident could easily create 
memory problems and seizures in people who are prone.  

A November 2005 statement signed by several VA physicians 
indicated that the Veteran's head trauma in Vietnam resulted 
in a severe seizure disorder that was eventually treated 
removing part of the temporal lobe, dementia and organic 
psychosis.  

The Board finds that the evidence is at least in equipoise as 
to whether a current seizure disorder is related to a head 
injury in service.  Based upon the Veteran's testimony and 
the Veteran's hospitalization during service, the Board finds 
that there is credible evidence of a head injury during 
service.  The record contains several medical opinions 
linking the Veteran's currently diagnosed seizure disorder to 
service.  Therefore, resolving reasonable doubt in the 
Veteran's favor, service connection for a seizure disorder is 
granted.


ORDER

Service connection for a seizure disorder is granted.  


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


